Citation Nr: 0028310	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-20 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The appellant had active duty for training from August 1976 
to February 1977; no active duty has been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the Board stated in an October 1999 
remand that this appeal arose from a February 1997 rating 
decision, after further review the Board finds that the 
present appeal actually arises from a June 1996 rating 
decision.  The appellant was furnished notice of that rating 
decision by letter dated June 20, 1996.  A notice of 
disagreement was date-stamped as received on June 18, 1997.  
A statement of the case was issued in July 1997, and a 
substantive appeal was received in July 1997.  A personal 
hearing was conducted at the RO in May 1998.  In June 1999, a 
Board hearing was conducted before the undersigned Veterans 
Law Judge sitting at the RO.


FINDINGS OF FACT

1.  By rating decision in November 1994, entitlement to 
service connection for hypertension was denied; the appellant 
was notified of that determination and of his appellate 
rights, but he did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent 
to the November 1994 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of the November 1994 rating decision and is not 
so significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.



CONCLUSIONS OF LAW

1.  The November 1994 rating decision which denied 
entitlement to service connection for hypertension is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence pertinent to the appellant's 
claim based on cardiovascular disability has not been 
received, and the appellant's claim for that benefit has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in the present appeal is attempting to 
establish service connection for cardiovascular disability.  
The record shows that service connection has not been 
established for any disability as of this time. 

Pursuant to the Board's October 1999 remand, the RO requested 
verification of the appellant's service.  Information now of 
record confirms that the appellant had a period of active 
duty for training from August 1976 to February 1977, but he 
had no period of active duty.  The Board notes here that the 
definitional statute 38 U.S.C.A. § 101 makes a clear 
distinction between those who have served on active duty and 
those who have served on active duty for training.  Paulson 
v. Brown, 7 Vet.App. 466, 470 (1995).  The term "veteran" 
means a person who, served in the "active military, naval, 
or air service" under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).  

Before becoming entitled to status as a claimant for VA 
benefits, an appellant must first demonstrate by a 
preponderance of the evidence that he or she is a "veteran" 
or that there is "veteran" status for the person upon whose 
military service the claim for VA benefits is predicated.  
Laruan v. West, 11 Vet.App. 80 (1998).  It should be noted 
that VA's duty to assist as set forth in 38 U.S.C.A. 
§ 5107(a) and the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b) are reserved for veterans.  Laruan, 11 
Vet.App. at 85.  Further, having only to submit a well-
grounded claim is an advantage afforded to veterans.  
Moreover, certain presumptions, such as the presumption of 
soundness set forth in 38 U.S.C.A. § 1132 and the presumption 
of aggravation set forth in 38 U.S.C.A. § 1153 do not apply 
to a claimant who had only active duty for training and who 
is not otherwise a veteran (for example, by having a service-
connected disability).  Paulson v. Brown, 7 Vet.App. 466, 
470, 471 (1995). 

It should also be noted that the only veterans as defined by 
38 U.S.C.A. § 101(2) who are entitled to the presumptive 
provisions of 38 C.F.R. § 3.309 (such as for cardiovascular 
disease including hypertension manifested within one year of 
discharge from service) are those who either (1) served on 
active duty; (2) were disabled or dies from a disease or 
injury incurred in or aggravated in line of duty during 
active duty for training; or (3) were disabled or died from 
an injury incurred in or aggravated in line of duty during 
inactive duty training.  Biggins v. Derwinski, 1 Vet.App. 
474, 478 (1991). 

Looking to the evidence, the Board notes that a claim by the 
appellant for entitlement to service connection for 
hypertension was denied by a rating decision in November 1994 
because service medical records show no treatment for 
hypertension and separation examination was negative for 
hypertension or a heart condition.  The appellant was 
notified of that determination and apprised of appellate 
rights and procedures, but he did not initiate an appeal.  
Accordingly, the November 1994 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject 
of a prior final determination may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108. 

In reviewing the claims file, it appears that a March 1996 
rating decision also found no new and material evidence to 
reopen the appellant's claim.  However, the March 1996 
decision appears to have incorrectly referred to a July 1995 
pension denial rather than the November 1994 service 
connection denial.  Although not expressly articulated by the 
RO in the June 1996 rating decision, it would appear that the 
RO recognized the error and in the June 1996 rating decision 
correctly indicated that the final prior decision of November 
1994 was to be considered in determining whether new and 
material evidence has been received.  This approach is not 
prejudicial to the appellant and is actually more favorable 
to him under the new and material evidence analysis.  
Accordingly, the Board also proceeds on the basis that the 
November 1994 rating decision is the most recent final denial 
of the appellant's service connection claim. 

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well-grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, a merits adjudication. 

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The appellant essentially contends that his current heart 
condition is related to hypertension which was diagnosed 
while in service.  At the time of the November 1994 
determination, the evidence of record included:  the 
appellant's service medical records from August 1976 to 
January 1977 showing no treatment or diagnosis of 
hypertension; the appellant's Army Reserve medical records 
dated May 1976, June 1977 to May 1979, to include May 1978 
hypertension diagnosis.  Based on this evidentiary record, 
the RO denied the appellant's claim on the basis that 
hypertension was not manifested during the period of service 
from August 1976 to January 1977.  The RO noted that 
hypertension was documented in subsequent reserve records.  
The Board stresses here that as discussed earlier, for any 
period of inactive duty training, only disability due to 
injury can be service-connected.  

The evidence received subsequent to the November 1994 rating 
decision includes:  a VA hospital report dated July 1995, VA 
outpatient treatment records dated May to July 1995; private 
hospital bill for treatment from August 1990 to September 
1990, and in February 1991; private treatment records from 
May 1994 to September 1995; private treatment records from 
April 1995 to June 1994; VA medical records from September 
1996 to October 1996; letter from N.C.P., M.D. dated August 
1997; a RO hearing transcript dated May 1998; a Board hearing 
transcript dated June 1999; documentation dated January 2000 
requesting and receiving verification of the appellant's 
service.

After reviewing the evidence, the Board is unable to find 
that new and material evidence has been received since the 
November 1994 rating decision.  None of the newly received 
items of evidence show that hypertension was manifested 
during the appellant's period of verified active duty for 
training from August 1976 to February 1977.  The newly 
received evidence essentially documents the existence of 
current cardiovascular disability, but the fact that the 
appellant suffered from such disability was known at the time 
of the November 1994 rating decision.  The appellant's 
statements and testimony received since November 1994 
essentially reiterate his earlier contention that he had high 
blood pressure during his August 1976 to February 1977 
service.  

In sum, what is lacking to reopen the appellant's claim is 
evidence (not before the RO in November 1994) which shows 
that his cardiovascular disability, to include hypertension 
was either manifested during his period of active duty for 
training or is otherwise related to such service.  As new and 
material evidence has not been received, the claim of 
entitlement to service connection for cardiovascular 
disability has not been reopened.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 



